DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (Us Pub. No. 2016/0135143) in view of Xue et al. (US Pub. No. 2015/0327315).
Regarding claims 1 and 14, Won discloses a method, in receiving a signal of a different user equipment using a Time Resource Pattern of Transmission (T-RPT) in a wireless communication system, a user equipment comprising:
	a transmitter and a receiver (figure 50: transmitter and receiver); and
	a processor (figure 50 controller 5000) configured to determine subframes for the different user equipment to transmit data by applying a T-RPT bitmap to subframes within a Physical Sidelink Control Channel (PSCCH) period and receive D2D data in at least some of the subframes for the different user equipment to transmit data (figures 19 and 20: SA (scheduling assignment) period 1903 is also known as PSCCH period or 
	Won does not teach wherein if the user equipment receives a first information within the PSCCH period, the user equipment switches to a sleep mode according to the first information even in a subframe for which the T-RPT bitmap indicates that data is transmitted therein.
	However, in the same field of endeavor, Xue discloses wherein if the user equipment receives a first information within the PSCCH period, the user equipment switches to a sleep mode according to the first information even in a subframe for which the T-RPT bitmap indicates that data is transmitted therein (Table 4 is first information/DCI; figure 7 steps 710 and 715; paragraphs 188-193: the out of coverage UE decodes the SA and obtains information on the RPT being used. When the SA and RPT is used, the out-of-coverage UE switches to sleep mode even T-RPT bitmap indicates that data is transmitted (SA and RPT being used).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won wherein if the user equipment receives a first information within the PSCCH period, the user equipment switches to a sleep mode according to the first information even in a subframe for which the T-RPT bitmap indicates that data is transmitted therein.
	The motivation would have been for battery saving.

	Regarding claim 2, all limitations of claim 1 are disclosed above. Won does not teach but Xue discloses the first information comprises an information for interrupting 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won the first information comprises an information for interrupting application of the T-RPT in one of a subframe unit, a T-RPT unit and a PSCCH period unit.
The motivation would have been for decoding each SA period for that period information.
Regarding claim 3,  all limitations of claim 2 are disclosed above. Won does not teach but Xue discloses wherein the first information comprises an information indicating a T-RPT repetition count (see Table 4 paragraphs 159 and 190: number of T-RPT repetition is 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won wherein the first information comprises an information indicating a T-RPT repetition count.
The motivation would have been for DCI format 0.
Regarding claim 4,  all limitations of claim 3 are disclosed above. Won does not teach but Xue discloses wherein the user equipment maintains the sleep mode in subframes corresponding to the T-RPT repeated more than the indicated T-RPT repetition count (Table 4 T-RPT repetition count of 4; paragraphs 188-193; the UE remains in sleep mode for the subframes in the whole SA period until the next SA period which is more than the repetition count).

The motivation would have been to be in sleep mode for the whole SA period.
Regarding claim 5,  all limitations of claim 2 are disclosed above. Won discloses wherein the first information comprises a bitmap of dividing the PSCCH period by a size of the T-RPT bitmap (see figure 20; T-RPT bitmap is repeated during SA/PSCCH period).
Regarding claim 6,  all limitations of claim 5 are disclosed above. Won does not teach but Xue discloses the user equipment maintains the sleep mode in subframes corresponding to the T-RPT indicated as 0 in the bitmap (paragraphs 188-193: UE maintains sleep mode in the whole SA period, 0 and 1 subframes included).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won the user equipment maintains the sleep mode in subframes corresponding to the T-RPT indicated as 0 in the bitmap.
The motivation would have been for battery saving.
Regarding claim 7,  all limitations of claim 4 are disclosed above. Won does not teach but Xue discloses the sleep mode is maintained until a next PSCCH period (paragraph 192).

The motivation would have been for battery saving.
Regarding claim 8,  all limitations of claim 2 are disclosed above. Won does not teach but Xue discloses the first information indicates a last transmission within the PSCCH period (see Table 4 and paragraph 159: DCI/SCI with grant which indicates all transmission including last transmission in the SA period).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won the first information indicates a last transmission within the PSCCH period.
The motivation would have been for grant information.
Regarding claim 13,  all limitations of claim 2 are disclosed above. Won does not teach but Xue discloses the first information comprises an information indicating that T-RPT application will be interrupted in a next PSCH period (paragraph 192 in view of paragraph 91 and 169: out of coverage UE selects an unused SA and resource for next SA period; thus the T-RPT application of in coverage UE is interrupted relatively by the use of out-of-coverage UE).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won the first information comprises an information indicating that T-RPT application will be interrupted in a next PSCH period.
The motivation would have been for out-of-coverage transmission.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (Us Pub. No. 2016/0135143) in view of Xue et al. (US Pub. No. 2015/0327315) in view of Tang (US Pub. No. 2020/0337025).
Regarding claim 9,  all limitations of claim 8 are disclosed above. Won does not teach but Tang discloses the first information is transmitted through a portion of a data packet (abstract, figure 1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won the first information is transmitted through a portion of a data packet.
	The motivation would have been for IP network communication.
Regarding claim 10,  all limitations of claim 9 are disclosed above. Won does not teach but Xue discloses the user equipment having received the first information maintains the sleep mode from a next subframe of the data packet (paragraph 192: sleep mode during the entire SA period).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won the user equipment having received the first information maintains the sleep mode from a next subframe of the data packet.
The motivation would have been for battery saving.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (Us Pub. No. 2016/0135143) in view of Xue et al. (US Pub. No. 2015/0327315) in view of Loehr et al. (US Pub. No. 2018/0139724).
claim 11,  all limitations of claim 2 are disclosed above. Won does not teach but Loehr discloses the first information is transmitted through some of N data packets (paragraph 326: information using multiple packets).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won the first information is transmitted through some of N data packets.
The motivation would have been for routing (maximum packet size).
Regarding claim 12,  all limitations of claim 11 are disclosed above. Won does not teach but Xue discloses wherein the user equipment having received the first information maintains the sleep mode from a next subframe of a last subframe for transmitting the N data packets (paragraph 192: sleep mode during the entire SA period).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Won wherein the user equipment having received the first information maintains the sleep mode from a next subframe of a last subframe for transmitting the N data packets.
The motivation would have been for battery saving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. (US Pub. No. 2016/0095133) discloses scheduling assignment transmission in D2D.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466